61686: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61686


Short Caption:FERNANDEZ VS. FERNANDEZClassification:Civil Appeal - General - Proper Person


Related Case(s):61926


Lower Court Case(s):Carson City - First Judicial District - 12TRT000131BCase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/14/2013How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantKevin Lynn Fernandez
					In Proper Person
				


RespondentJared Matthew FernandezRobert W. Lueck
							(Robert W. Lueck, Esq.)
						


RespondentJared Matthew TilleyRobert W. Lueck
							(Robert W. Lueck, Esq.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37648: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/13/2012Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


09/13/2012Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)12-29008




09/20/2012Notice of Appeal DocumentsFiled District Court Docket Entries.12-29795




09/24/2012Notice of Appeal DocumentsFiled Copy of District Court Docket Entries -Docket Sheet.12-30058




09/25/2012Notice of Appeal DocumentsFiled Updated District Court Docket Entries.12-30305




09/26/2012MotionFiled Proper Person Motion for Stay of Briefing.12-30428




09/28/2012Notice of Appeal DocumentsFiled Updated District Court Docket Entries.12-30691




09/28/2012Notice of Appeal DocumentsFiled Updated District Court Docket Entries.12-30725




10/05/2012MotionFiled Motion to Dismiss Appeal.12-31553




10/10/2012Order/ProceduralFiled Order Denying Motion to Stay Briefing Schedule. Appellant's proper person appeal statement remains due on October 23, 2012.12-32139




10/16/2012MotionFiled Opposition to Respondent's Motion to Dismiss Appeal.12-32893




10/22/2012MotionFiled Proper Person Motion for Enlargement of Time to File Opposition to Motion to Dismiss.12-33364




10/23/2012MotionFiled Proper Person Motion to Exceed the Page Limit for the Civil Proper person Appeal Statement and Motion for Leave to have the Appeal Heard on the Original Record Without Reproducing any part there of.12-33596




10/23/2012BriefReceived Civil Proper Person Appeal Statement. (FILED PER ORDER OF 1/30/13).


10/23/2012MotionFiled Proper Person Motion for Enlargement of Time to File Opening Brief.12-33597




10/23/2012MotionFiled Proper Person Motion for Leave to File Supplemental Points and Authorities in Support of Appellant's Oppostion to Respondent's Motion to Dismiss Appeal.12-33598




10/23/2012BriefReceived Supplemental Memorandum of Points and Authorities in Support of Opposition to Respondent's Motion to Dismiss Appeal. (RETURNED, UNFILED, PER ORDER OF 1/30/13).


01/30/2013Order/ProceduralFiled Order Denying Motion to Dismiss, Directing Transmission of Record, and Granting Motion to Exceed Page Limit. Record due from district court clerk: 30 days. Appellant's motion for an enlargement of time to file his proper person appeal statement is denied as moot, as appellant's proper person appeal statement was timely received. The clerk of this court is directed to file the proper person appeal statement provisionally received in this court on October 23, 2012. Fn1[Appellant filed motions for an enlargement of time to file his opposition to respondent's motion to dismiss and for leave to file supplemental points and authorities in support of his opposition to the motion to dismiss.  Appellant's motion for an enlargement of time is denied as moot, as appellant's opposition was timely received and filed.  Having considered appellant's motion to file supplemental points and authorities, the motion is denied.  The clerk of this court shall return, unfiled, appellant's supplemental points and authorities, provisionally received in this court on October 23, 2012.]13-03156




01/30/2013BriefFiled Civil Proper Person Appeal Statement.13-03159




03/14/2013Record on Appeal DocumentsFiled Record on Appeal.


03/14/2013Case Status UpdateSubmitted for Decision.


06/30/2014Notice/IncomingFiled Notice Supplemental Authorities.14-21310




08/13/2014Notice/IncomingFiled Proper Person Notice of Address Change. (Appellant).14-26614




09/26/2014Order/ProceduralFiled Order Directing Response.  Respondent's Response (10 pages) due:  30 days.14-32033




10/13/2014BriefFiled Response to Civil Proper Person Appeal Statement  - Response To Appeal Issues Per Order Dated Sept. 26, 2014.14-33980




10/24/2014MotionFiled Proper Person Motion for Leave to File A Reply Brief to Respondents' Response Brief.14-35605




10/29/2014BriefReceived Proper Person Brief - Appellant's Reply Brief to Respondent's Response to Appeal. (FILED PER ORDER OF 11/14/14).


11/14/2014Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." Fn3[We direct the clerk of this court to file appellant's reply that was provisionally received in this court on October 29, 2014. We have considered the reply in resolving this appeal.] SNP14-JH/MD/MC.14-37648




11/14/2014BriefFiled Proper Person Brief. Appellant's Reply Brief to Respondent's Response to Appeal Issues Per Order Dated Sept. 26, 2014.14-37649